DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections and Interpretations
Regarding Claims 22 and 25, the phrase “the in operation position” is understood to refer to “in the operation position”

Drawings
The drawings are objected to under 37 CFR 1.84(p)(4) because (for convenience, paragraph references reflect the PG Pub version of the specification – US Pub 20190389141).:
Reference character "11" in Fig. 3 is used to designate both a door (11, per Paras 0023-0024)and a hinge(12, per Paras 0023-0024);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-10, 13, 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 02/090187 by Palmnas et al (“Palmnas”). For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action. 
Regarding Claim 1, Palmnas teaches a vertical flow-wrapper (Page 13, 3rd Para: “product-filled tube of packaging material is fed”, in corroboration with Fig. 1) comprising: 
a frame/housing (frame 501 including the components/elements/parts encompassed within the prismatic volume thereof, i.e. including the “part” detailed below), at which a form-fill-tube (Page 17: “tubular web continuously fed therebetween”), a longitudinal-sealing means 
a part (Interpretation A: plate-like support of heating elements 14 and contact surface 18 annotated as PA in Fig. 3 below, alternatively, Interpretation B: heat seal jaw 10 annotated as PB in Fig. 1), alternatively Interpretation C: frame section 100 in Fig. 1 or 5 annotated as PC in below), which is moveable (note that in each of interpretations A-B,  relative motion is via chains 103-104, see Fig. 1; In interpretation C, relative motion is via the hinged/pivotable connection described on Page 6: “hinged to the main frame to make them easily movable between the first operative position and a second withdrawn, non-operative, position… movably…the first [nn. frame section 100] …are connected movably to the main frame…displaceable between an operative and an inoperative position”) relative to the frame/housing 501 from an operation position (i.e. in which a cross-seal is effected, details above) into an inspection position (i.e. ANY OTHER position in which a cross seal is not effected by the sealing means 14/18, said sealing means being visible, thus inspectable, thus representing a non-operative “inspection” position) and vice versa, 
wherein the cross-sealing means 14/18 is provided on the part (in each interpretation A-B-C above, cross-sealing means 14/18 is located on PA and/or PB and/or PC).

    PNG
    media_image1.png
    688
    1427
    media_image1.png
    Greyscale

Examiner-annotated Figs. 1, 3, and 5 of Palmnas

Regarding Claim 7, Palmnas teaches a method to inspect [NOT TAUGHT AND NOT REQUIRED for patentability purposes because of usage of the alternative conjunction OR between multiple elements: 
wherein a means (means for fixing shown in the annotated figures 1, 3 above – see MF1, MF2, MF3 annotated above) to fix of the part (PA, or PB, or PC, see alternative interpretations of “part” above) at the frame/housing 501 is loosened and the part together with the cross-sealing means is moved from the operation position into the inspection position (details of “operation” and “inspection” positions discussed in the rejection of parent claim 1, above). 
Regarding “a means to fix  is loosened”, note that in each of the three alternative interpretations above, part’s PA, PB, or PC fixation is loosened with respect to the frame/housing 501 because it permits a degree of freedom with respect to said frame/housing 
Regarding the preamble “method to inspect”, Palmnas’ method permits visualization of the cross-sealing element 14/18, which represents a type of inspection, thus the method representing a method to inspect.
Regarding Claim 2, Palmnas further teaches that the part (PA, PB, and/or PC, see detailed interpretations above) is configured to be pivoted (e.g. around axis 510 in Fig. 1, around any of the wheel axes 101 or 102 in Fig. 1) and/or [note OR in the conjunction] moved linearly (e.g. linear segment of chains 103-104 in Fig. 1) relative to the frame/housing 501 (Fig. 1).
Regarding Claim 3, Palmnas further teaches that the part and/or the frame/housing comprises means (e.g. any of the means for fixing shown in the annotated figures 1, 3 above – see means to fix MF1, MF2, MF3 as annotated above ) to fix the part relative to the frame/housing 501. Note all interpretations of “fix” permitted by the definition of the term (including meanings 1c, 2a, 3a in attached dictionary definition), in light of the specification.
Regarding Claim 4, Palmnas further teaches that the cross-sealing means 14/18 are provided on one side of the part and a drive 510 (Fig. 1, page 23 line 1) for the cross-sealing means 14/18 is provided on an opposite side of the part (for example, see part PC annotated above, having cross sealing means 14/18 and motor 510 on opposite sides thereof).
Regarding Claim 9, Palmnas further teaches that the part (any of PA, PB, PC as annotated above) is a plate (relative shape and aspect ratio resembling a flat structure) connected to the frame/housing 501 by one or more hinges (e.g. axis 510, see Fig. 1; also Claim 11: “first …frame sections (100…) …hinged to the main frame”).
Regarding Claim 10, Palmnas further teaches that the part (any of PA, PB, PC as annotated above) and/or the frame/housing 501 comprises means to fix the part (e.g. screw 107, and any other coupling intermediately located between any of parts PA, PB, PC and frame 501) relative to the frame/housing so that loads that act on the part are transferred into the frame/housing (as the part is suspended onto the frame/housing, the part weight and all related forces/loads are imparted onto the frame/housing 501, see Figs. 1, 3, 5).
Regarding Claim 13, Palmnas further teaches that the part (any of PA, PB, PC as annotated above) is a plate (relative shape and aspect ratio resembling a flat structure) and sealing jaws are provided on one side of the plate, and a drive 510 (Fig. 1, page 23 line 1) is provided on an opposite side of the plate-shaped part (for example, see part PC annotated above, having sealing jaws 10/20 and motor 510 on opposite sides thereof).
Regarding Claim 24, Palmnas further teaches that in the operation position, the drive 510 is not visible from outside of the frame/housing (Fig. 5 demonstrates there are at least points/locations outside of frame/housing 501, from which drive 510 is not visible; for example, an entirety of the back side of frame/housing 501 represents an outside of the frame/housing, from which drive 510 cannot be seen – see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claim 5 is  rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmnas in view of US Pub 20030172626  by Kohl (“Kohl”).
Regarding Claim 5, Palmnas is silent about gusset-forming means provided at the part.
However, Kohl teaches in a similar vertical flow-wrapper (Abstract, Para 0017: “vertical form, fill, and seal machine”), gusset-forming means 106-107 (Figs. 5b, 6b) provided next to cross-sealing means 108 (Paras 0059-0060). 
It would have been obvious to a person of ordinary skill in the art having the teachings of Palmnas and Kohl before them at the time the application was filed, to modify Palmnas’ wrapper to include gusset-forming means as taught by Kohl. A person of ordinary skill in the art would have been motivated to make such modification in order to ensure packing more content into a smaller bag, improved storage space while causing less waste at the landfill (such advantages being known in the art, for example as evidenced by the online article “4 Advantages of Side Gusset Pouches” by Eagle Flexible Packaging, attached to a prior Office Action).

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmnas in view of the video presentation “GEA FOOD Solutions SmartPacker CX360” (published on 8/7/2012, URL- https://www.youtube.com/watch?v=HrtvWnMVl_0, hereinafter referred to as “GEA”).
Regarding Claim 8, Palmnas teaches most limitations but does not expressly disclose that the apparatus is turned off (non-operation mode”) before means of fixing the part to the frame/housing are loosened.
However, GEA teaches an operator executing a step of switching (“machine stoppage” button pressed at 3:55) a similar vertical flow-wrapper (apparatus visible entirely at 3:09-3:11 
It would have been obvious to a person of ordinary skill in the art having the teachings of Palmnas and GEA before them at the time the application was filed, to modify Palmnas’ method to include a step of turning off (i.e. switching to a “non-operation mode”) Palmnas’ flow-wrapper before the operator starting any reconfiguration of the cross-sealer (including before the operator loosening fixing means relative to the frame 501), as taught by GEA. A person of ordinary skill in the art would have appreciated the advantage of said modified method, as it would have ensured operator safety, since no moving part and no energized part would pose danger to the operator during a maintenance / reconfiguration task.

Claims 11-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmnas.
Regarding Claim 11, Palmnas teaches a means to fix (e.g. any of the means for fixing shown in the annotated figures 1, 3 above – see means to fix MF1, MF2, MF3 as annotated above ), however is silent about the means to fix being loosened and fixed by an automated drive.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for an automation of Palmnas’ means for fixing MF1-3, since it has been held that broadly providing a mechanical or automatic means (e.g. drive) to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding Claim 12, Palmnas as modified above does not explicitly include that the automated drive is a motor.
However, Official Notice is given that it is known in the art to automate by providing an electric motor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a motor to perform the action of the automated drive of the modified Palmnas’ wrapper. A person of ordinary skill in the art  would have appreciated the advantage of  an electric motor for automating the means for fixing, because of the ease of control, including turning on and off, for an electric motor as an automated means for performing such effect.
Regarding Claim 23, Palmnas further teaches that the part (PA, PB, and/or PC, see detailed interpretations above) pivots about an axis (e.g. around axis 510 in Fig. 1, around any of the wheel axes 101 or 102 in Fig. 1).
Palmnas further teaches that the packaging material is a continuous web made of a thermoplastic material (Page 10, lines 11-12, Page 17 lines 12-14, also Page 1 lines 25-26 and 31).
Palmnas is silent about said pivoting axis having a specific orientation (in particular, generally perpendicular to a reel axis).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Palmnas’ device so that the pivoting axis is oriented in the claimed orientation, in particular generally perpendicular to a reel axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Claims 6, 14, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmnas in view of US Pat 5203145 by Kammler et al. (“Kammler”).
Regarding Claim 6 and 14 (similar limitations, different dependency), Palmnas is silent about a safety means blocking start-up if the part is not fixedly secured to the frame/housing.
However, Kammler teaches, in a similar vertical form-fill-seal machine (Fig. 1), a safety means represented by a sensor of a safety circuit configured to prevent starting up of the machine and keeping it turned off upon detecting an unsafe relative position of the elements, col. 5 lines 20-44).
It would have been obvious to a person of ordinary skill in the art having the teachings of Palmnas and Kammler before them at the time the application was filed, to modify Palmnas’ wrapper to further include a safety sensor configured to prevent starting up of Palmnas’ wrapper and to keep it turned off upon detecting an unsafe condition like when the part (PA,PB,PC) is not fixedly secured to the frame, in other words when an unsafe position of the part – such as the part not being fixedly secured – is detected relative to the frame/housing 501. A person of ordinary skill in the art would have been motivated to make such modification in order to ensure safety for the operators operating and maintaining the wrapper.
Note regarding Claim 16, that Palmnas as modified by Kammler above includes the limitation that the safety means is a sensor configured to detect a position of the part relative to the frame/housing 501 (details above).
Regarding Claim 17, Palmnas is silent about the vertical flow wrapper having a control system.
However, Kammler teaches, in a similar vertical form-fill-seal machine (Fig. 1), a safety means represented by a sensor of a safety circuit configured to prevent starting up of the machine and keeping it turned off upon detecting an unsafe relative position of the elements – col. 5 lines 20-44).

The modified Palmnas-Kammler vertical flow wrapper would include all of the recited limitations, because Palmnas further teaches that loosening of the part is allowed (at all times, including when the vertical-flow wrapper is turned off).

Response to Arguments
Applicant's arguments filed 6/30/2021, regarding the specification and drawing objections, as well as claim objections (page 5) have fully considered and are persuasive. In light of the amendment, the related objections have been withdrawn. Please note additional claim objections formulated above, as necessitated by the amendment, and an additional drawing objection above.
Applicant's arguments with respect to the prior art rejections of Claim 1 have been fully considered but they are not persuasive because:
Regarding Applicant’s assertion that Palmnas’ part is not part of the frame/housing (Page 6, lines 22, 26, 29), the examiner disagrees, pointing out that in any one of the 3 alternative interpretations proposed for “part” (PA, PB, PC discussed above, including in annotated Figures), said part of Palmnas’ flow wrapper is included/encompassed in Palmnas’ frame/housing 501, therefore representing a part 

Allowable Subject Matter
Regarding Claims 21-22 and 25 , the following is a statement of reasons for the indication of allowable subject matter. 
Claim 21 and Claim 25, the prior art of record fails to teach all limitations , in particular the part of the frame-housing having the functionality and structure claimed in parent claims 1 and 13, further structured as a lid to a box structure. 
For illustration purposes, Fig 3 of the examined disclosure shows a part represented by door 11 hingedly connected via hinges 12 (Paras 0023-0024) to a frame housing, the part/door 11 being structured as a lid of a box structure, closing said box structure (Figs. 2b and 3). This is different from the part taught by the prior art of record (any of PA, PB, PC as annotated in the figures of Palmnas). Since the prior art (e.g. Palmnas, Kammler, etc.) teaches flow wrappers lacking said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 22 would be allowable as depending from Claim 21 (above).Note claim objections formulated with respect to Claims 22 and 24 (above) which require correction before the respective claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731